DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akhmetsafin et al. (US 20080123468 A1) in view of MOUSA et al. (US 20140219054 A1).
	Regarding claim 1, Akhmetsafin discloses a downhole acoustic logging method (Abstract; para. 0008), comprising: acquiring acoustic waveforms of a borehole (para. 0004, 0023); processing the acquired acoustic waveforms to derive first slowness picks (see annotated Fig. 5) of the acquired acoustic waveforms (para. 0021, 0024-0025, 0028, 0032, 0038; also see claims 1-2), wherein said processing being based on waveform amplitude (para. 0021: “The processing converts data from a time and amplitude domain into a slowness and arrival time domain”; para. 0024: “Semblance is the degree of coherence of the power distribution between the signals divided (normalized) by the total power of all signals….”); applying a waveform phase 

    PNG
    media_image1.png
    917
    1125
    media_image1.png
    Greyscale


	MOUSA discloses a method of first arrival picking of seismic data comprising: acquiring acoustic waveforms (para. 0005, 0023); applying a first-arrival-picking ("FAP") technique to derive first slowness picks of the acquired acoustic waveforms (steps 16 to 26 in Fig. 1), the FAP technique being based on waveform amplitude (para. 0023: “ …  A.sub.i is the signal amplitude of the i.sup.th sample of the trace …”)
Since MOUSA teaches application of the FAP technique to subsurface lithologic formations survey (para. 0004), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate MOUSA’s FAP technique into the invention of Akhmetsafin to derive said first slowness picks, in order to better guide the subsequent careful picking of first arrivals and interpolate missing picks automatically  (MOUSA, para. 0013) thus better identify those formations likely to contain oil and/or gas (MOUSA, para. 0004).
Regarding claim 2, Akhmetsafin discloses: wherein said processing the acquired acoustic waveforms and waveform phase coherence techniques are applied simultaneously (Fig. 5; para. 0030, 0032, 0033: “… represents the combination of the semblance matrix and the phase velocity technique”). 
Akhmetsafin does not but MOUSA discloses: said processing the acquired acoustic waveforms uses the FAP technique (see discussion for claim 1 above). As 
Regarding claim 3, Akhmetsafin, as modified in view of MOUSA, does not mention explicitly: wherein the FAP and waveform phase coherence techniques are applied sequentially. 
However, it is deemed that the feature in question relates to minor adjustment in configuring the process of applying the FAP and waveform phase coherence techniques to analyze the acquired waveforms as taught by the combination of Akhmetsafin and MOUSA. Since the instant claims do not specify the particular function or benefit of the improvement, such modification is considered merely a matter of obvious design choice of the sequential order of applying the FAP and waveform phase coherence techniques. As Akhmetsafin teaches the general condition of analyzing the waveforms (e.g., para. 0038), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Akhmetsafin and MOUSA to arrive the claimed invention by applying the FAP and waveform phase coherence techniques sequentially to the acquired acoustic waveforms, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances.
Regarding claim 4, Akhmetsafin, as modified in view of MOUSA, does not mention explicitly: wherein the sequential application comprises: applying the FAP technique before the waveform phase coherence technique to thereby select the first slowness picks; determining a slowness search range based upon the first slowness 
However, it is deemed that the feature in question relates to minor adjustment in configuring the process of applying the FAP and waveform phase coherence techniques to derive the first and the second slowness picks. As Akhmetsafin teaches the general condition of analyzing the waveforms (e.g., para. 0038), including: the slowness of the waveforms can be determined by creating a line (14) that intersects the first break of each waveform and taking the slope of that line (14); semblance represents a measure of the potential presence of a first arrival in terms of slowness and travel time; typically the similarities of the respective waveforms lie along a line having a particular slope; and the line intersecting maximum similarities of the waveforms (i.e. having maximum coherence) defines the moveout or slowness of the waveforms (see para. 0005, 0024, 0032; Figs. 2 and 5), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Akhmetsafin and MOUSA to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances.
Regarding claims 7 and 8, Akhmetsafin discloses: wherein the acoustic waveforms are acquired using an acoustic logging tool positioned along a wireline or drilling assembly (Fig. 1; para. 0040); wherein the borehole operation comprises well planning or formation evaluation (para. 0004, 0007).  
Regarding claim 9, Akhmetsafin discloses a downhole acoustic logging method (Abstract; para. 0008), comprising: acquiring acoustic waveforms of a borehole (para. 
Regarding claim 10, the combination of Akhmetsafin and MOUSA renders the claimed invention obvious (see discussion for claims 1 and 2 above).
Regarding claim 11, the combination of Akhmetsafin and MOUSA renders the claimed invention obvious (see discussion for claims 1 and 2 above).
Regarding claim 12, the combination of Akhmetsafin and MOUSA renders the claimed invention obvious (see discussion for claims 1 and 3 above).
Regarding claim 13, the combination of Akhmetsafin and MOUSA renders the claimed invention obvious (see discussion for claims 1 and 8 above).
Regarding claim 14, Akhmetsafin discloses: a logging tool (Fig. 1); and a processor communicably coupled to the logging tool to cause the system to perform the method of claim 1 (para. 0039-0040).  
Regarding claim 15, Akhmetsafin discloses: a non-transitory computer-readable medium comprising instructions which, when executed by at least one processor, causes the processor to perform the method of claim 1 (para. 0039-0040).

Allowable Subject Matter
4.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 5 is the inclusion of the limitation that: wherein determining the final slowness picks comprises: determining a distance of the second slowness picks from the first slowness picks; and selecting a maximum coherence peak of the second slowness picks based upon the 4830-4960-7828 v.13Attorney/Docket No. 7523.1704US01 Customer No. 000027683 distance, wherein the second slowness picks having the maximum coherence peak or most consistent slowness and travel times are the final slowness values. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claim 6 is the inclusion of the limitation that: wherein determining the final slowness picks comprises: sequentially determining a distance of the second slowness picks from the first slowness picks; and selecting the second slowness picks based upon the distance, wherein the second slowness picks having a minimum distance to the first slowness picks are the final slowness values. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.S/Examiner, Art Unit 2862     

/TOAN M LE/Primary Examiner, Art Unit 2864